DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 13 November 2020 in which claims 1 and 2 were amended to change the scope and breadth of the claims.
Claims 1-8 and 10-21 are pending in the current application. Claims 4-6, 17, 19 and 20 remain withdrawn as being drawn to a non-elected species, see below. Claims 1-3, 7 and 18 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of hyaluronic acid wherein the substructure is selected from N-(acylthio)-benzamide, wherein the acyl is benzoyl as the First species of hydrogen sulfide releasing polymer, and Cysteine as a Second species of thiol-group containing reaction partner in the reply filed on 27 May 2020 is acknowledged.
In view of the amendment to the independent claim, and an updated search of said amended claim, the election of species has been expanded to include chitosan (instant claim 3); and arylthioamides (instant claim 2).
Claims 4-6, 17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2020.


Withdrawn Rejections
Applicant’s amendment, filed 13 November 2020, with respect to the rejection of claims 1-3, 7 and 18 under 35 U.S.C. § 103(a) as being unpatentable over Feng et al. in view of Long et al., and further in view of Law et al. has been fully considered and is persuasive. The claims have been amended to require a substructure “includes at least one covalently bound sulfur atom”. 
The rejection is hereby withdrawn. 

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 13 November 2020, where the limitations in pending claim 1 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 17 August 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein each of said substructures…includes at least one covalently bound sulfur atom” in instant claim 1 renders the claim herein indefinite. It is not clear what the sulfur atom is 
For purposes of examination, the claims are interpreted to include a polysaccharide covalently bound to at least two substructures and each substructure contains a covalently bound sulfur atom (see paragraph [0022] and [0033] of the instant PGPub).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 8,182,830, cited in PTO-892) in view of Smith et al. (US Patent No. 6,451,337, cited in PTO-892).
Chen et al. teach nitric oxide, carbon monoxide and hydrogen sulfide are endogenously produced signaling molecules that are therapeutically beneficial (col. 1, lines 10-51). Chen et al. teach hydrogen sulfide is potentially beneficial for vasodilation, anti-inflammation, anti-restenosis and therapeutic angiogenesis. Chen et al. teach covalently modifying polymers to contain hydrogen sulfide releasing groups. Chen et al. teach the polymers contain thioamide substructures of Formula 1, 2 or 3 which includes at least one covalently bound sulfur atom that is capable of releasing hydrogen sulfide (col. 2, lines 14-38). Chen et al. teach an embodiment that comprises acrylate monomer units or only monomer units of Formula 1, Formula 2 and/or Formula 3 (col. 5, lines 31-40). Chen et al. teach a variety of polymers are suitable for comprising at least one thioamide group: polyesters, vinyl polymers, ether-ester polymers, polyanhydrides, phosphoester polymers, polyamines, polyamides, polyimines, polyimides, acrylic polymers, polycarbonates, polyolefins, polyurethanes, and combinations thereof (col. 4, lines 41-50).
Chen et al. do not expressly disclose wherein the polymer is a polysaccharide (instant claim 1).
Smith et al. teach a nitric oxide-releasing polysaccharide compound, wherein the polysaccharide is chitosan and having nitric oxide groups bonded to the chitosan (title; abstract, claim 1). Smith et al. teach the chitosan has a molecular weight of 190 kDa to 300 kDa (col. 11, lines 11-41). Smith et al. teach the nitric oxide groups are bonded covalently via the amine nitrogen (claim 1). Smith et al. teach the chitosan can be incorporated into dry powder inhalers, wound dressings, implants for the treatment of respiratory distress, emphysema, external wounds, internal wounds, and coating vascular grafts (abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently attach a hydrogen sulfide releasing substructure to a chitosan backbone. 
Starting from Chen et al., the skilled artisan would have looked to the teaching of Smith et al. because they are similarly concerned with a controlled delivery of a chemical moiety that is capable of releasing a known endogenously produced therapeutic gas in vivo. Both references solve this problem by covalently attaching the chemical moiety to a polymeric backbone (whether it be a polyester or a polysaccharide). 
One having ordinary skill in the art would have been motivated to covalently attach a hydrogen sulfide releasing substructure to a chitosan backbone because Chen et al. and Smith et al. teach attaching chemical moieties to polymeric/polysaccharide backbones that are capable of releasing gaseous signaling molecules in vivo. Chen et al. demonstrate the success in covalently conjugating hydrogen sulfide releasing groups to a polymeric backbone, while Smith et al. teach incorporating a similar technique to attach nitric oxide releasing groups to a polysaccharide backbone. 
While Chen et al. do not expressly disclose the thioamides “are capable of releasing hydrogen sulfide upon contact with a thiol group bearing reaction partner” (emphasis added), it is expected that these chemical moieties are capable of releasing hydrogen sulfide upon contact with a thiol group bearing reaction partner because the instant Specification discloses arylthioamides as a substructure capable of releasing hydrogen sulfide upon contact with a thiol group bearing reaction partner (see instant claim 2, for example). 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claims 1, 3, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Smith et al., and further in view of Hornof (WO 2008/077172, cited in IDS submitted 07 May 2019).
Chen et al. and Smith et al. teach as discussed above.
Chen et al. do not expressly disclose wherein the backbone is hyaluronic acid (instant claim 3).
Hornof teaches the use of a thiol group containing polymer for preparing an implant for tissue augmentation, wherein the polymer is a polysaccharide (abstract). Hornof teaches the polymer is a thiol-group containing hyaluronic acid, a thiol-group containing chitosan and combinations thereof (claim 5). Hornof teaches the polymer has a molecular weight that is at least 50kDa (claim 2). Hornof teaches the thiol-group is preferably derived from cysteine, cysteamine or N-acetyl cysteine (claim 6). Hornof teaches the implant is provided as a gel or aqueous phase (claim 7). Hornof teaches the thiol-groups form inter- and/or intra-molecular disulfide bonds (claim 3). Hornof teaches the composition can be applied to the skin (claims 11 and 13). Hornof teaches the therapeutic effects of hyaluronic acid can be extended over a long period of time by modifying it with a thiol containing group (p.3, first paragraph). Hornof teaches the composition can further comprise wound treating agents (p.10, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently attach a hydrogen sulfide releasing substructure to a hyaluronic acid backbone. 
As discussed above, starting from Chen et al., the skilled artisan would have looked to the teaching of Smith et al. because they are similarly concerned with a controlled delivery of a chemical moiety that is capable of releasing a known endogenously produced therapeutic gas in vivo. Both references solve this problem by covalently attaching the chemical moiety to a polymeric backbone (whether it be a polyester or a polysaccharide). 

One having ordinary skill in the art would have been motivated to covalently attach a hydrogen sulfide donor to a hyaluronic acid backbone because like nitric oxide and hydrogen sulfide, hyaluronic acid is an endogenous biomolecule that has been found to exert its therapeutic effect over a long period of time when it is modified with a thiol containing group that forms a disulfide bond. The ordinary artisan would have had a reasonable expectation of success because thiol containing groups for hydrogen sulfide release have been covalently bound to polymeric backbones; and thiol groups were covalently attached to hyaluronic acid. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Smith et al., and Hornof et al. as applied to claims 1, 3, 7 and 18 above, and further in view of Long (Polymer Chemistry, 2015, vol. 6, pp. 7188-7195, cited in previous Office Action).
Chen et al. teach as discussed above.
While Chen et al. teach thioamides including those substituted with a C3 to C8 cyclic alkyl, Chen et al. do not expressly disclose arylthioamides (instant claim 2). 
Smith et al. and Hornof et al. teach as discussed above.
2S donating group repeats, i.e. at least two substructures capable of releasing hydrogen sulfide (fig. 5). Long et al. teach 4-hydroxythiobenzamide has been successfully used to release H2S in vivo (p.7189). Long et al. teach therapeutic doses of H2S is synergistic when combined with naproxen, aspirin, diclofenac and sildenafil (p.7189, second paragraph). Long et al. teach H2S can regulate the concentration of NO in cardiac tissue, with the potential to affect and treat a variety of diseases (p.7188, first paragraph). Long et al. teach the conjugate could be degraded to slowly release H2S in vivo over a period of weeks, rather than minutes or hours (p.7191-7192, Release of thiobenzamide from microparticles and p.7192, Conclusions, first paragraph). Long et al. anticipates the technique can be applied to polymers with varying loads, varying molecular weights and different modifications including glycolic acid incorporated into the polymer backbone that permit the degradation and release of the H2S donor (p.7192, Conclusions, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently attach a 4-hydroxythiobenzamide substructure to a chitosan backbone. 
The skilled artisan would have been motivated to covalently attach a 4-hydroxythiobenzamide to a chitosan backbone because Long et al. teach it permits long-term release of a thiobenzamide that is known to release hydrogen sulfide in vivo. Furthermore, Long et al. teach the strategy can be used to attach different thiols, which was also demonstrated by Chen et al. and broadly suggested by Hornof.
The skilled artisan would have had a reasonable expectation of success because Chen et al. teach thioamides with varying substitutions can be incorporated into a variety of different polymers, and Long et al. teach the thiobenzamide group could be incorporated into polymers with a wide range of molecular weights, different loadings, and modifications (such as glycolic acid in the polymeric backbone). 
prima facie obvious over the combined teaching of the prior art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Smith et al. and Hornof as applied to claims 1, 3, 7 and 18 above, and further in view of Long (Polymer Chemistry, 2015, vol. 6, pp. 7188-7195, cited in previous Office Action), and Feng et al. (Acta Biomaterialia, 2015, vol. 27, pp. 205-213, cited in previous Office Action). 
Chen et al., Smith et al., Hornof et al. and Long et al. teach as discussed above.
While Chen et al. teach thioamides including those substituted with a C3 to C8 cyclic alkyl, and Long et al. teach thiobenzamides, they do not expressly disclose N-(acylthio)benzamides (instant claim 2). 
	Feng et al. teach a polymer doped with hydrogen sulfide donors, wherein the polymer backbone is polycaprolactone (PCL). Feng et al. teach the polymer is doped with N-(benzoylthio)benzamide, (NSHD) (abstract). Feng et al. teach these biopolymers have potential in biomedical applications that benefit from the release of H2S. Feng et al. teach these applications include protecting cardiac myocytes, and as part of a therapeutic strategy in treating cardiovascular disease, arthritis and inflammatory bowel disease (abstract). Feng et al. teach the polymers can be electrospun for biomedical applications such as wound dressing, blood vessel tissue engineering, neural repair, bone or cartilage tissue engineering, and controlled drug release (p.206, second paragraph). Feng et al. teach electrospun fibers have been used to functionalize low molecular weight heparin, and growth factors. Feng et al. teach H2S release can be triggered in the presence of biological thiols like cysteine (p.206, first paragraph). Feng et al. teach polycaprolactone is a biodegradable polymer, which when doped with NSHD1 supported the growth of cardiac myoblasts H9c2 and fibroblast NIH 3T3, but also protected cells from H2O2-induced oxidative damage (p.206, fourth paragraph). 

In addition to the reasons discussed above for covalently attaching a thiobenzamide (i.e. an arylthioamide) to a chitosan backbone, the skilled artisan would have been motivated to covalently attach a N-(benzoylthio)benzamide substructure to a chitosan backbone because it is structurally similar to the thiobenzamide already taught covalently attached to a polymeric backbone, and because it is known to release hydrogen sulfide as desired by Chen et al., Smith et al. and Long et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered. 
Applicant contends the primary reference do not teach a polymer that includes a covalently bound substructure capable of releasing hydrogen sulfide.
The above argument is found persuasive. However, a new rejection is made over the teachings of Chen et al. which expressly teach a covalently bound substructure capable of releasing hydrogen sulfide. Feng et al. is now relied upon for the teaching of N-(acylthio)benzamide as a known hydrogen sulfide donor. 

Applicant contends Feng et al., Long et al. and Law et al. are not properly combinable. 
The above argument is now moot since the primary references are based on the teaching of Chen et al. and Smith et al. The teachings of Long et al. and Feng et al. are relied upon for teaching thiobenzamides as hydrogen sulfide donors. 


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., gel, hydrogel, hydrofilm, solution and the like) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623